Name: Commission Delegated Regulation (EU) 2015/851 of 27 March 2015 amending Annexes II, III and VI to Regulation (EU) No 1307/2013 of the European Parliament and of the Council establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy
 Type: Delegated Regulation
 Subject Matter: agricultural policy;  cooperation policy;  prices
 Date Published: nan

 2.6.2015 EN Official Journal of the European Union L 135/8 COMMISSION DELEGATED REGULATION (EU) 2015/851 of 27 March 2015 amending Annexes II, III and VI to Regulation (EU) No 1307/2013 of the European Parliament and of the Council establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (1), and in particular Articles 6(3), 7(3) and 20(6) thereof, Whereas: (1) In accordance with Article 20(1) of Regulation (EU) No 1307/2013, Croatia has notified the Commission by 31 January 2015 of the area of land demined and returned to use for agricultural activities in 2014, the number of payment entitlements available to farmers on 31 December 2014 and the amount remained unspent in the special national demining reserve on that same date. (2) According to Article 20(2) of Regulation (EU) No 1307/2013, the amount to be added to the national ceilings set for Croatia in Annex II to that Regulation has to be calculated by the Commission on the basis of the data notified by Croatia in accordance with Article 20(1) of that Regulation and the estimated average direct payments per hectare in Croatia for the year concerned. (3) The average direct payments per hectare for 2015 should be calculated by dividing the national ceiling for Croatia in 2015, reduced by the unspent amount in the special demining reserve on 31 December 2014, by the number of payment entitlements available to farmers on the same date. The amount to be added to the national ceiling for 2015 and the following years is calculated on the basis of the schedule of increments referred to in Article 17 of Regulation (EU) No 1307/2013 and reflects that the notification of 31 January 2015 reaches the maximum amounts of the annual increments set out in Annex VII to that Regulation for calendar year 2015 onwards. (4) In accordance with Article 20(6) of Regulation (EU) No 1307/2013, Annex VI to that Regulation should be adapted in order to take into account of the consequences of the return of demined land to use for agricultural activities in 2014, as notified by Croatia. (5) Annexes II, III and VI to Regulation (EU) No 1307/2013 should therefore be amended accordingly. (6) As this Regulation is essential for a smooth and timely adoption of the implementing acts referred to in Articles 22(1), 36(4), 42(2), 47(3), 49(2), 51(4) and 53(7) of Regulation (EU) No 1307/2013, it is appropriate that it enters into force on the day following that of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 Annexes II, III and VI to Regulation (EU) No 1307/2013 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 2015 For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 608. ANNEX Annexes II, III and VI to Regulation (EU) No 1307/2013 are amended as follows: (1) Annex II is replaced by the following: ANNEX II National ceilings referred to in Article 6 (in thousand EUR) Calendar year 2015 2016 2017 2018 2019 2020 Belgium 523 658 509 773 502 095 488 964 481 857 505 266 Bulgaria 721 251 792 449 793 226 794 759 796 292 796 292 Czech Republic 844 854 844 041 843 200 861 708 861 698 872 809 Denmark 870 751 852 682 834 791 826 774 818 757 880 384 Germany 4 912 772 4 880 476 4 848 079 4 820 322 4 792 567 5 018 395 Estonia 114 378 114 562 123 704 133 935 143 966 169 366 Ireland 1 215 003 1 213 470 1 211 899 1 211 482 1 211 066 1 211 066 Greece 1 921 966 1 899 160 1 876 329 1 855 473 1 834 618 1 931 177 Spain 4 842 658 4 851 682 4 866 665 4 880 049 4 893 433 4 893 433 France 7 302 140 7 270 670 7 239 017 7 214 279 7 189 541 7 437 200 Croatia (*) 183 735 202 865 241 125 279 385 317 645 306 080 Italy 3 902 039 3 850 805 3 799 540 3 751 937 3 704 337 3 704 337 Cyprus 50 784 50 225 49 666 49 155 48 643 48 643 Latvia 181 044 205 764 230 431 255 292 280 154 302 754 Lithuania 417 890 442 510 467 070 492 049 517 028 517 028 Luxembourg 33 604 33 546 33 487 33 460 33 432 33 432 Hungary 1 345 746 1 344 461 1 343 134 1 343 010 1 342 867 1 269 158 Malta 5 241 5 241 5 242 5 243 5 244 4 690 Netherlands 749 315 736 840 724 362 712 616 700 870 732 370 Austria 693 065 692 421 691 754 691 746 691 738 691 738 Poland 3 378 604 3 395 300 3 411 854 3 431 236 3 450 512 3 061 518 Portugal 565 816 573 954 582 057 590 706 599 355 599 355 Romania 1 599 993 1 772 469 1 801 335 1 872 821 1 903 195 1 903 195 Slovenia 137 987 136 997 136 003 135 141 134 278 134 278 Slovakia 438 299 441 478 444 636 448 155 451 659 394 385 Finland 523 333 523 422 523 493 524 062 524 631 524 631 Sweden 696 890 697 295 697 678 698 723 699 768 699 768 United Kingdom 3 173 324 3 179 880 3 186 319 3 195 781 3 205 243 3 591 683 (2) Annex III is replaced by the following: ANNEX III Net ceilings referred to in Article 7 (in million EUR) Calendar year 2015 2016 2017 2018 2019 2020 Belgium 523,7 509,8 502,1 489,0 481,9 505,3 Bulgaria 720,9 788,8 789,6 791,0 792,5 798,9 Czech Republic 840,1 839,3 838,5 856,7 856,7 872,8 Denmark 870,2 852,2 834,3 826,3 818,3 880,4 Germany 4 912,8 4 880,5 4 848,1 4 820,3 4 792,6 5 018,4 Estonia 114,4 114,5 123,7 133,9 143,9 169,4 Ireland 1 214,8 1 213,3 1 211,8 1 211,4 1 211,0 1 211,1 Greece 2 109,8 2 087,0 2 064,1 2 043,3 2 022,4 2 119,0 Spain 4 902,3 4 911,3 4 926,3 4 939,7 4 953,1 4 954,4 France 7 302,1 7 270,7 7 239,0 7 214,3 7 189,5 7 437,2 Croatia (**) 183,7 202,9 241,1 279,4 317,6 306,1 Italy 3 897,1 3 847,3 3 797,2 3 750,0 3 702,4 3 704,3 Cyprus 50,8 50,2 49,7 49,1 48,6 48,6 Latvia 181,0 205,7 230,3 255,0 279,8 302,8 Lithuania 417,9 442,5 467,1 492,0 517,0 517,0 Luxembourg 33,6 33,5 33,5 33,5 33,4 33,4 Hungary 1 276,7 1 275,5 1 274,1 1 274,0 1 273,9 1 269,2 Malta 5,2 5,2 5,2 5,2 5,2 4,7 Netherlands 749,2 736,8 724,3 712,5 700,8 732,4 Austria 693,1 692,4 691,8 691,7 691,7 691,7 Poland 3 359,2 3 375,7 3 392,0 3 411,2 3 430,2 3 061,5 Portugal 565,9 574,0 582,1 590,8 599,4 599,5 Romania 1 600,0 1 772,5 1 801,3 1 872,8 1 903,2 1 903,2 Slovenia 138,0 137,0 136,0 135,1 134,3 134,3 Slovakia 435,5 438,6 441,8 445,2 448,7 394,4 Finland 523,3 523,4 523,5 524,1 524,6 524,6 Sweden 696,8 697,2 697,6 698,7 699,7 699,8 United Kingdom 3 169,8 3 176,3 3 182,7 3 191,4 3 200,8 3 591,7 (3) Annex VI is replaced by the following: ANNEX VI Financial provisions applying to Croatia referred to in Articles 10 and 19 A. Amount for applying Article 10(1)(a): EUR 382 600 000 B. Total amounts of complementary national direct payments referred to in Article 19(3): (in thousand EUR) 2015 2016 2017 2018 2019 2020 2021 248 690 229 560 191 300 153 040 114 780 76 520 38 260 (*) For Croatia, the national ceiling for calendar year 2021 shall be EUR 344 340 000 and for 2022 shall be EUR 382 600 000. (**) For Croatia, the net ceiling for calendar year 2021 shall be EUR 344 340 000 and for 2022 shall be EUR 382 600 000.